Exhibit 10.4
AMENDED AND RESTATED AGREEMENT
 
TO TERMINATE ADVISORY AGREEMENT
 
This Amended and Restated Agreement to Terminate Advisory Agreement (this
“Agreement”) is made this 17th day of February, 2011, and effective as of
February 1, 2011, by and among Pacific Office Properties Trust, Inc., a Maryland
corporation (“POPT”), Pacific Office Properties, L.P., a Delaware limited
partnership (the “Operating Partnership” and, together with POPT, the
“Company”), and Pacific Office Management, Inc., a Delaware corporation (the
“Advisor”).
 
RECITALS
 
A.           The Company and the Advisor entered into that certain Amended and
Restated Advisory Agreement, dated as of March 3, 2009, as amended on September
25, 2009, November 1, 2010, December 7, 2010 and February 17, 2011 (as so
amended, the “Advisory Agreement”).  Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Advisory Agreement.
 
B.           Pursuant to the Advisory Agreement, the Company may terminate the
Advisory Agreement at any time upon thirty (30) days’ prior written notice to
the Advisor, by the vote of a majority of the Company’s Independent Directors.
 
C.           The Company and the Advisor entered into an Amended and Restated
Advisory Agreement Termination Agreement dated as of January 3, 2011 (the
“Original Termination Agreement”) pursuant to which the parties thereto agreed
to terminate the Advisory Agreement in order to effectuate the internalization
of the Company’s management (the “Internalization”), which was conditioned upon
the completion of POPT’s proposed underwritten, registered public offering of
its common stock, par value $0.0001 per share, pursuant to a Registration
Statement on Form S-11 (File No. 333-169729) initially filed with the Securities
and Exchange Commission on October 4, 2010 (the “Public Offering”).
 
D.           Following the abandonment of the Public Offering, the Company
desires to proceed with the Internalization and become self-managed, which
Internalization will be facilitated by the purchase by the Operating Partnership
of all of the issued and outstanding equity securities of the Advisor (the “POMI
Stock Purchase”), and a majority of the Company’s Independent Directors have
approved the termination of the Advisory Agreement in connection with such
Internalization.
 
E.           The Advisor has entered into an agreement to sell the sole
outstanding share of Proportionate Voting Preferred Stock (“PVPS”), which is
held of record by the Advisor, to Pacific Office Holding, Inc., a Delaware
corporation (the “PVPS Purchase”).
 
F.           The parties each desire to amend and restate the Original
Termination Agreement and to terminate the Advisory Agreement and release the
other parties from certain obligations under the Advisory Agreement, in each
case immediately after the effective time of the PVPS Purchase and immediately
prior to the consummation of the POMI Stock Purchase, on the terms and subject
to the conditions set forth in this Agreement.
 


 
1

--------------------------------------------------------------------------------

 
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
1. Termination of Agreement.  Each of POPT, the Operating Partnership and the
Advisor agrees that the Advisory Agreement shall be terminated effective
immediately after the effective time of the PVPS Purchase and immediately prior
to the effective time of the POMI Stock Purchase.  Each of the parties hereby
waives any obligation of the Company to provide thirty (30) days’ prior written
notice of its intention to terminate the Advisory Agreement.
 
2. Final Accounting.  Notwithstanding any provisions of the Advisory Agreement
to the contrary, the parties hereby agree that the only obligations of the
Advisor upon termination of the Advisory Agreement shall be the final accounting
pursuant to Section 8.5.1 thereof.
 
3. Amendment.  This Agreement shall not be amended or modified in any respect
unless agreed to in writing by the parties.
 
4. Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois without reference
to principles of conflicts of law.  The parties:  (x) agree that any suit,
action or legal proceeding relating to this Agreement shall be brought
exclusively in any federal court located in Illinois, if federal jurisdiction is
available, and, otherwise, in any state court located in such state; (y) consent
to the jurisdiction of each such court in any such suit, action or proceeding;
and (z) waive any objection which they may have to the laying of venue in any
such suit, action or proceeding in either such court.  Further, the parties
hereby consent and submit to the personal jurisdiction of the Illinois courts,
both state and federal, and hereby waive any and all objections now or hereafter
existing to personal jurisdiction of said courts over them.  The parties waive,
to the extent permitted under applicable law, any right they may have to assert
the doctrine of forum non conveniens or to object to venue to the extent any
proceeding is brought in accordance with this section.
 
5. Assignment.  This Agreement may not be assigned by any party without the
prior written consent of the other parties.
 
6. No Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
 
7. Headings.  The headings of various Sections in this Agreement are for
convenience only, and are not to be utilized in construing the content or
meaning of the substantive provisions hereof.
 
 
 
2

--------------------------------------------------------------------------------

 
 
8. Pronouns and Plurals.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.
 
9. Further Action.  The parties shall execute and deliver all documents, provide
all information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.
 
10. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.
 
11. Counterparts.  This Agreement may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all parties,
and all of which together shall constitute a single agreement.
 
12. Partial Invalidity.  The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.
 
13. Fax Signatures.  Any signature page hereto delivered by a fax machine or
telecopy machine shall be binding to the same extent as an original signature
page, with regard to any agreement subject to the terms hereof or any amendment
thereto.  Any party who delivers such a signature page agrees to later deliver
an original counterpart to any party that requests it.
 
14. Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.  Any reference to any
federal, state, local or foreign statute or law, statute, rule or regulation
will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The use of the word
“including” and similar expressions means “including without limitation” and
unless the context otherwise requires, “neither,” “nor,” “any,” “either” and
“or” shall not be exclusive.  Unless otherwise noted, all references to
sections, exhibits and schedules are to sections, exhibits and schedules to this
Agreement.  All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require. The parties hereto intend that
each representation, warranty and covenant contained herein shall have
independent significance.  If any party has breached any representation,
warranty or covenant contained herein in any respect, the fact that there exists
another representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party has not
breached shall not detract from or mitigate the fact that such party is in
breach of the first representation, warranty or covenant.  All references to
agreements hereunder include all exhibits and schedules to such agreements and
shall mean such agreements as they may be amended, restated, supplemented or
otherwise modified from time to time.
 
[Remainder of this Page Intentionally Left Blank]
 
 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first written above.
 
 

  Pacific Office Properties Trust, Inc.          
 
By:
/s/ James R. Ingebritsen       James R. Ingebritsen       President and Chief
Executive Officer          

 
 

  Pacific Office Properties, L.P.      
 
By:  Pacific Office Proeprties Trust, Inc., its general partner
 
 
 
 
By:  /s/ James R. Ingebritsen
      James R. Ingebritsen       President and Chief Executive Officer          

 
 

  Pacific Office Management, Inc.          
 
By:
/s/ Lawrence J. Taff       Lawrence J. Taff       Executive Vice President      
   

 

 
 
4

--------------------------------------------------------------------------------

 
